                                             Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RUTH WONDEH,                                     Case No. 19-cv-07824-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE PLAINTIFF’S MOTION
                                                 v.                                          TO REMAND AND DEFENDANT’S
                                   9
                                                                                             MOTION TO DISMISS
                                  10        CHANGE HEALTHCARE PRACTICE
                                            MANAGEMENT SOLUTIONS, INC.,                      Re: Dkt. Nos. 11, 25, 27
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           This action was removed to this Court from the California Superior Court for Marin

                                  14   County. Plaintiff Ruth Wondeh alleges that her former employer, defendant Change Healthcare

                                  15   Practice Management Solutions, Inc., discriminated against her in violation of the California Fair

                                  16   Employment and Housing Act (“FEHA”). Dkt. No. 1 at ECF p. 10 (Complaint or “Compl.”).

                                  17           Wondeh has moved to remand the action, and Change has moved to dismiss Wondeh’s

                                  18   complaint. Dkt. Nos. 11, 25, 27. The remand request is denied, and the dismissal request is

                                  19   granted in large part, with leave to amend.

                                  20                                              DISCUSSION

                                  21   I.      MOTION TO REMAND
                                  22           Defendant Change Healthcare Technology Enabled Services, LLC, removed this action to

                                  23   federal court invoking the Court’s diversity jurisdiction.1 Dkt. No. 1 (Notice of Removal).

                                  24   Diversity jurisdiction arises when a plaintiff sues a citizen of a different state over an amount in

                                  25

                                  26   1
                                        Change Healthcare Technology Enabled Services, LLC, asserts that it was erroneously sued by
                                  27   Wondeh as Change Healthcare Practice Management Solutions, Inc. Dkt. No. 1 at 1. Wondeh
                                       appears to agree with this assertion. See Dkt. No. 27 at 1 (referring to Change Healthcare
                                  28   Technology Enabled Services, LLC as the defendant). This correction should be made on
                                       amendment of the complaint.
                                           Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 2 of 6




                                   1   controversy exceeding $75,000. 28 U.S.C. § 1332(a). An out-of-state defendant may remove to

                                   2   federal court “any civil action brought in a State court of which the district courts of the United

                                   3   States have original jurisdiction.” Id. § 1441(a). A plaintiff may move to remand the action to

                                   4   state court if the case was improperly removed because of a lack of subject matter jurisdiction. Id.

                                   5   § 1447(c).

                                   6          There is a strong presumption against removal, and the removal statute is strictly construed

                                   7   against finding federal jurisdiction. California v. AbbVie Inc., 390 F. Supp. 3d 1176, 1180 (N.D.

                                   8   Cal. 2019) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). Principles of

                                   9   federalism, comity, and respect for the state courts also counsel strongly in favor of scrupulously

                                  10   confining removal jurisdiction to the precise limits that Congress has defined. Id. (citation

                                  11   omitted). The defendant always “bears the burden of overcoming the ‘strong presumption against

                                  12   removal jurisdiction,’” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018), and
Northern District of California
 United States District Court




                                  13   any doubt about removal weighs in favor of remand. Hawaii ex rel. Louie v. HSBC Bank Nevada,

                                  14   N.A., 761 F.3d 1027, 1034 (9th Cir. 2014).

                                  15          The parties here do not dispute complete diversity, and the record shows that that

                                  16   requirement is satisfied. Wondeh is a citizen of California, and Change is a citizen of Delaware,

                                  17   Georgia, Tennessee and Texas. Dkt. No. 1 at 2-3. The parties’ dispute instead focuses on the

                                  18   amount in controversy, which is not expressly alleged in Wondeh’s complaint. Wondeh argues

                                  19   that the requirement is not satisfied and the case should be remanded, because “Defendant has not

                                  20   proven that the amount in controversy exceeds $75,000.00.” Dkt. No. 27 at 2. But this argument

                                  21   reflects a misunderstanding of the law. Under Dart Cherokee Basin Operating Company, LLC v.

                                  22   Owens, 574 U.S. 81, 84 (2014), “[w]hen the plaintiff’s complaint does not state the amount in

                                  23   controversy, the defendant’s notice of removal may do so,” and it may do so in a “short and plain”

                                  24   statement that “need not contain evidentiary submissions.” Moreover, “when a defendant seeks

                                  25   federal-court adjudication, the defendant’s amount-in-controversy allegation should be accepted

                                  26   when not contested by the plaintiff or questioned by the court.” Id. at 87. “If the plaintiff contests

                                  27   the defendant’s allegation,” then removal is proper only “if the district court finds, by the

                                  28   preponderance of the evidence, that the amount in controversy exceeds the jurisdictional
                                                                                         2
                                              Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 3 of 6




                                   1   threshold.” Id. at 88 (quoting 28 U.S.C. § 1446(c)(2)(B)). “In such a case, both sides submit

                                   2   proof and the court decides, by a preponderance of the evidence, whether the amount-in-

                                   3   controversy requirement has been satisfied.” Id. Indeed, the Court in Dart Cherokee expressly

                                   4   quoted a House Judiciary Committee Report which stated that removing “defendants do not need

                                   5   to prove to a legal certainty that the amount in controversy requirement has been met.” Id. at 88-

                                   6   89.

                                   7             Here, while Wondeh argues that “defendant has offered nothing more than conclusory

                                   8   allegations regarding the jurisdictional amount,” Dkt. No. 27 at 3, she does not specifically engage

                                   9   with or contest defendant’s amount-in-controversy allegations, nor has she submitted any proof of

                                  10   her own of a different amount. The Court accepts defendant’s allegations and proof, which would

                                  11   have met the preponderance of the evidence standard in any event. Wondeh’s complaint alleges

                                  12   six legal claims -- four different claims under FEHA; a tort claim for intentional infliction of
Northern District of California
 United States District Court




                                  13   emotional distress, and a claim under California Labor Code § 1198.5 for failure to provide

                                  14   employee records -- and she seeks lost wages and benefits, emotional distress damages, punitive

                                  15   damages, and attorney’s fees and costs. See Compl. Defendant Change’s notice of removal

                                  16   argued that the $75,000 amount-in-controversy requirement was met in this case because, among

                                  17   other things, employment litigation plaintiffs “frequently have been awarded emotional distress

                                  18   damages in excess of $75,000,” and that was just one component of the monetary relief sought by

                                  19   Wondeh. Dkt. No. 1 at 4. In opposing Wondeh’s motion to remand, Change has further

                                  20   submitted evidence that at the time her employment with Change ended in May 2019, Wondeh’s

                                  21   wages were approximately $4,659.20 per month, or $55,910 a year, excluding overtime. Dkt. No.

                                  22   20-1. Change has also submitted jury verdicts from other, similar employment cases in which the

                                  23   jury awarded between $54,000 and $116,333 in emotional distress damages, and other verdicts in

                                  24   which juries awarded between $30,000 and $400,000 in punitive damages to employment

                                  25   discrimination plaintiffs. Dkt. No. 20 at 5-7; Dkt. No. 20-2.2

                                  26

                                  27

                                  28   2
                                           Change’s unopposed request for judicial notice, Dkt. No. 20-2, is granted.
                                                                                         3
                                             Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 4 of 6




                                   1           The requirements for diversity jurisdiction under 28 U.S.C. § 1332(a) are consequently

                                   2   met, including the $75,000 amount-in-controversy requirement, and remand is denied.

                                   3   II.     MOTION TO DISMISS
                                   4           Well-established standards govern defendant’s motion to dismiss. Rule 8(a)(2) of the

                                   5   Federal Rules of Civil Procedure requires that a complaint make “a short and plain statement of

                                   6   the claim showing that the pleader is entitled to relief.” To meet that rule and survive a Rule

                                   7   12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a claim to relief that is

                                   8   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This calls for

                                   9   “factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  10   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausibility

                                  11   analysis is “context-specific” and not only invites but “requires the reviewing court to draw on its

                                  12   judicial experience and common sense.” Id. at 679. Change has moved to dismiss all six of
Northern District of California
 United States District Court




                                  13   Wondeh’s claims. Dkt. No. 11.

                                  14           A.     FEHA Claims
                                  15           Wondeh’s first four claims all assert violations of the FEHA. That statute, “among other

                                  16   prohibitions on discrimination, makes it unlawful for an employer ‘because of the race, religious

                                  17   creed, color, national origin, ancestry, physical disability, mental disability, medical condition,

                                  18   marital status, sex, age, or sexual orientation of any person, . . . to discriminate against the person

                                  19   . . . in terms, conditions, or privileges of employment.” Horsford v. Board of Trustees of

                                  20   California State University, 132 Cal. App. 4th 359, 373 (2005) (quoting Cal. Gov’t. Code

                                  21   § 12940(a)). Wondeh alleges that Change is liable to her for age and disability discrimination

                                  22   (first cause of action); failure to provide reasonable accommodation (second cause of action);

                                  23   retaliation (third cause of action); and failure to prevent discrimination (fourth cause of action); all

                                  24   in violation of FEHA. Compl. ¶¶ 21-45.

                                  25           All four of these claims must be dismissed because Wondeh’s factual allegations are thin

                                  26   and conclusory. Wondeh alleges that she is “nearly 50 years old,” and “[i]n or around 2012, [she]

                                  27   was diagnosed with breast cancer, which requires constant monitoring by doctors to control and

                                  28   prevent relapse of the disease.” Compl. ¶¶ 7-8. The problem for Wondeh, however, is that she
                                                                                          4
                                           Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 5 of 6




                                   1   makes only one factual allegation about Change’s conduct, and that allegation fails to draw any

                                   2   link between the conduct complained of on the one hand and her age or medical condition on the

                                   3   other. See Compl. ¶ 9 (on multiple occasions, plaintiff’s supervisor called her a “weak person who

                                   4   ran around like her head was cut off,” in addition to “rudely interrupt[ing]” and “verbally

                                   5   abus[ing] her”). While Wondeh’s complaint includes allegations about her subjective belief that

                                   6   “she was subject to verbal abuse and discrimination by her supervisors because of her age and

                                   7   medical condition,” id. ¶ 22, that kind of conclusory allegation is insufficient. To get past a

                                   8   motion to dismiss, plaintiff must come forward with non-conclusory allegations of fact that show

                                   9   that the alleged discriminatory and retaliatory acts by her employer were tied to her age or medical

                                  10   condition. Wondeh has also failed to allege any plausible, non-conclusory facts showing that

                                  11   Change failed to make a reasonable accommodation for her known physical or mental disability.

                                  12   See Cal. Gov’t. Code § 12940(m)(1).
Northern District of California
 United States District Court




                                  13          B.      Intentional Infliction of Emotional Distress
                                  14          Wondeh’s claim for intentional infliction of emotional distress cannot go forward for the

                                  15   same reason as her FEHA claims. While she alleges that “Change’s conduct set out in the

                                  16   complaint was extreme and outrageous and an abuse of authority,” Compl. ¶ 47, she does not have

                                  17   any non-conclusory, factual allegations that support this conclusory assertion. Her previous

                                  18   supervisor’s comment that Wondeh was a “weak person who ran around like her head was cut off”

                                  19   is insufficient. See Johnson v. Ralphs Grocery Co., 204 Cal. App. 4th 1097, 1108-09 (2012)

                                  20   (“There is no occasion for the law to intervene . . . where some one’s feelings are hurt.”)

                                  21   (quotations omitted).

                                  22          C.      Failure to Provide Employee Records
                                  23          Wondeh’s sixth claim is brought under California Labor Code § 1198.5(a), which provides

                                  24   that every current and former employee “has the right to inspect and receive a copy of the

                                  25   personnel records that the employer maintains relating to the employee’s performance or to any

                                  26   grievance concerning the employee.” Compl. ¶ 54. These records are to be made available by the

                                  27   employer “not later than 30 calendar days” from the receipt of a written request. Id. Wondeh

                                  28   alleges that she “complained to Change’s Human Resources Department” after “suffering constant
                                                                                         5
                                           Case 3:19-cv-07824-JD Document 34 Filed 09/21/20 Page 6 of 6




                                   1   harassment for more than two months,” id. ¶ 9, and that later, despite specific requests for

                                   2   “information as to Change’s internal investigation regarding Plaintiff’s complaints, . . . Change

                                   3   failed to provide any documents pertaining to Plaintiff’s complaint made to Change’s HR.” Id.

                                   4   ¶ 55.

                                   5           Change moves to dismiss this claim based on Wondeh’s own “admission that she received

                                   6   the records in question.” Dkt. No. 11 at 13-14. Change explains that Wondeh “admits to

                                   7   receiving a copy of ‘the personnel record submitted by Change.’” Id. (quoting Compl. ¶ 18). The

                                   8   paragraph of the complaint relied on by Change, however, states: “On or around August 20, 2018,

                                   9   Plaintiff, through her representative, requested for her personnel record, including the details of

                                  10   the investigation pertaining to her complaint. However, the personnel record submitted by Change

                                  11   did not contain any details pertaining to her complaint.” (emphasis added). Change’s

                                  12   characterization of plaintiff’s complaint is not a fair one, and its request to dismiss Wondeh’s sixth
Northern District of California
 United States District Court




                                  13   claim is denied.

                                  14                                             CONCLUSION

                                  15           Wondeh’s motion for remand is denied. Change’s motion to dismiss is granted for

                                  16   Wondeh’s first through fifth claims, and denied for the sixth claim under California Labor Code

                                  17   § 1198.5.

                                  18           For the five dismissed claims, Wondeh may amend. The Court cannot say at this juncture

                                  19   that these claims cannot “be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  20   1122, 1130 (9th Cir. 2000). Wondeh may file an amended complaint by October 8, 2020, and the

                                  21   amended complaint may not add any new defendants or claims without express leave of Court.

                                  22   Change may renew any dismissal arguments that were not expressly addressed by this order in

                                  23   response to any amended complaint filed by Wondeh, as appropriate.

                                  24           IT IS SO ORDERED.

                                  25   Dated: September 21, 2020

                                  26

                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
                                                                                         6
